UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-2485


DIANE WILLIAMS,

                  Plaintiff - Appellant,

          v.

COMMONWEALTH OF VIRGINIA, STATE BOARD OF ELECTIONS; NANCY
RODRIQUES, in her Individual Capacity as Secretary of the
State Board of Elections,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:11-cv-00863-HEH-DJN)


Submitted:   April 26, 2013                   Decided:   May 13, 2013


Before NIEMEYER, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Janipher W. Robinson, ROBINSON & GREENE, Richmond, Virginia, for
Appellant.   Kenneth T. Cuccinelli, II, Attorney General, Wesley
G. Russell, Jr., Deputy Attorney General, Guy W. Horsley, Jr.,
Special Assistant Attorney General, Ronald N. Regnery, Senior
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Diane    Williams     filed           suit    alleging       that    her     former

employer, the Commonwealth of Virginia State Board of Elections

(“Board”), and Nancy Rodriques, the Executive Secretary of the

Board     (collectively        “Board”)       terminated           her        employment      in

violation     of    the   law.         Pursuant           to     the    district        court’s

scheduling       order,   the    Board        filed        its    motion        for     summary

judgment on the remaining claims on August 17, 2012.                               On August

28, 2012, the district court granted Williams’ motion under Fed.

R. Civ. P. 56(f) to extend the time period she had to respond to

the Board’s motion for summary judgment based on the death of

her counsel’s mother.           The order extended the period to respond

from August 30 to September 12, 2012.

            On     September     19,    one        week    after        the    deadline      had

passed,    the     district     court    granted          summary       judgment        to   the

Board.      On September 26, the district court denied Williams’

motion    under    Fed.   R.    Civ.     P.       60(b)(1)       for     relief       from   the

judgment granting summary judgment against her, and motion for

leave to file a response out of time.                      The district court denied

both     motions    declining      to     find           that    Williams        established

excusable neglect for her attorney’s missed deadline.                                 The court

specifically found that the missed deadline was not because of

the death of counsel’s mother, noting that counsel filed several

documents    in     the   interim       period       before        it    granted        summary

                                              2
judgment and counsel’s admission that she inadvertently failed

to read the court’s August 28 order granting her the relief she

sought.      The      district    court      specifically          analyzed    Williams’

motion under Pioneer Inv. Servs. Co. v. Brunswick Assocs., 507

U.S. 380 (1993).

            On     November      15,    2012,        the    district     court       denied

Williams’ motion to reconsider filed under Fed. R. Civ. P. 59(e)

the court’s September 26 order denying her Rule 60(b)(1) relief.

The   court’s      memorandum      opinion       noted      that    Williams’        motion

failed to establish one of the three narrow grounds needed to

obtain relief under Rule 59(e), citing to our opinion in Pac.

Ins. v. Am. Nat’l Fire Ins. Co., 148 F.3d 396, 403 (4th Cir.

1998).     On    appeal,    Williams         alleges       that   the   district      court

erred by denying her relief in its September 26 and November 15,

2012, orders.      For the reasons that follow, we affirm.

            A district court’s finding regarding excusable neglect

is reviewed for an abuse of discretion, see United States v.

Breit, 754 F.2d 526, 528-29 (4th Cir. 1985) (regarding neglect

for extending appeal period under Fed. R. App. P. 4), but the

burden of showing excusable neglect is on the party asserting

it.      Craig   v.    Garrison,       549    F.2d    306,    307    (4th     Cir.    1977)

(superseded on other grounds).                   We do not find the district

court abused its discretion in denying Williams’ Rule 60(b)(1)

motion or her motion to extend the time period she had to answer

                                             3
the Board’s motion for summary judgment.                  We also find no abuse

of discretion by the district court in denying Williams’ Rule

59(e) motion.       See Ingle ex rel. Estate of Ingle v. Yelton, 439

F.3d 191, 197 (4th Cir. 2006) (providing review standard).                          The

reconsideration       of     a     judgment      after        its    entry     is   an

extraordinary remedy which should be used sparingly.                         Pac. Ins.

Co., 148 F.3d at 403.

            Because our review of the record reveals no reversible

error by the district court in denying Williams’ motions, we

affirm      for      the         reasons       stated         by     the      district

court.     See Williams v. Commonwealth of Virginia, No. 3:11-cv-

00863-HEH-DJN (E.D. Va. Sept. 26, 2012 & Nov. 15, 2012).                            We

also deny Williams’ pending motion to remand the case to the

district court and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this     court    and    argument     would    not    aid   the   decisional

process.



                                                                              AFFIRMED




                                           4